ORDER
PER CURIAM.
Perry Parris appeals the trial court’s judgment upholding the administrative revocation of his driving privileges by the Department of Revenue, pursuant to Section 577.041 RSMo. (1997) for refusing to submit to a breath test following his arrest for driving while intoxicated. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 80 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).